Case 1:17-cr-00116-WES-PAS Document 40 Filed 03/24/20 Page 1 of 2 PageID #: 230



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND

  UNITED STATES OF AMERICA

               v.                          Criminal Case No. 17-116-WES

  MARCIO ALEXANDRO
  MARTINEZ-LARA,
            Defendant.




               GOVERNMENT’S RESPONSE TO MOTION FOR STATUS

       This is the second time that defendant Marcio Alexandro Martinez Lara

 (Martinez Lara) has inquired about a motion that he has not filed and the court has not

 docketed. There is nothing for the government to respond to. On January 8, 2020 the

 government wrote to Martinez Lara to instruct him where to file his motion. He does

 not appear to have done so. The Motion for Status Update should be denied as moot.




                                                Respectfully submitted,

                                                UNITED STATES OF AMERICA
                                                By its Attorney,

                                                AARON L. WEISMAN
                                                United States Attorney

                                                /s/Gerard B. Sullivan
                                                GERARD B. SULLIVAN
                                                Assistant U.S. Attorney
                                                U.S. Attorney's Office
                                                50 Kennedy Plaza, 8th FL
                                                Providence, RI 02903
                                                Tel (401) 709-5000
                                                Fax (401) 709-5001
                                                Email: Gerard.Sullivan@usdoj.gov
Case 1:17-cr-00116-WES-PAS Document 40 Filed 03/24/20 Page 2 of 2 PageID #: 231




                            CERTIFICATION OF SERVICE

       On this 24th day of March, 2020, I caused the within Government’s Response to
 Motion for Status to be filed electronically and it is available for viewing and
 downloading from the ECF system.




                                                     /s/Gerard B. Sullivan
                                                     GERARD B. SULLIVAN
                                                     Assistant U.S. Attorney
                                                     U.S. Attorney's Office
                                                     50 Kennedy Plaza, 8th FL
                                                     Providence, RI 02903
                                                     Tel (401) 709-5000
                                                     Fax (401) 709-5001
                                                     Email:
                                                     Gerard.Sullivan@usdoj.gov
